United States Court of Appeals
                       For the First Circuit


No. 18-1774

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                       ORLANDO DÁVILA-BONILLA,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

           [Hon. Francisco A. Besosa, U.S. District Judge]


                               Before

                    Torruella, Dyk,* and Thompson,
                           Circuit Judges.


     Jessica E. Earl, Assistant Federal Public Defender, with whom
Eric Alexander Vos, Federal Public Defender, and Vivianne M.
Marrero, Assistant Public Defender, Supervisor, Appeals Section,
were on brief, for appellant.
     Jonathan L. Gottfried, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney,
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Thomas F. Klumper, Assistant United States
Attorney, Senior Appellate Counsel, were on brief, for appellee.




     *   Of the Federal Circuit, sitting by designation.
July 29, 2020
           THOMPSON, Circuit Judge.

                                 Preface

           Orlando Dávila-Bonilla ("Dávila") is no stranger to the

criminal justice system, as his record of drug-law and supervised-

release violations shows.        During his most recent supervised-

release stint, Dávila got federally indicted on two crimes — Count

One essentially accused him of intimidating or interfering with

U.S. probation officers, see 18 U.S.C. § 111(a)(1), and Count Two

basically accused him of influencing U.S. probation officers by

threat, see id. § 115(a)(1)(B).       He pled guilty to both charges

without a plea agreement.       And, as relevant here, Judge Besosa

sentenced him to concurrent prison terms of 12 months on Count One

and 48 months on Count Two.

           Before us, Dávila complains that his 48-month sentence

is both procedurally and substantively unreasonable.             Convinced

that it is neither, we affirm.

                         How the Case Came to Us

           We draw the background information from the materials on

appeal,   particularly    the   uncontested   parts   of   the   probation

office's presentence report and the transcripts of the important

court hearings.   See, e.g., United States v. Barrios-Miranda, 919
F.3d 76, 77 n.1 (1st Cir. 2019).




                                  - 3 -
           After doing time in prison for violating federal drug

laws, Dávila began an eight year term of supervised release.1         But

he later violated a condition of his release by (among other

things) using controlled substances.        So Judge Fusté (who had

imposed   the   original   sentence)   revoked   Dávila's   release   and

sentenced him to 4 months in prison followed by 48 months of

supervised release.

           Eventually back on supervised release, Dávila had two

different probation officers in charge of his case — first Gabriel

Feliciano and then Mariela Fernández.      After replacing Feliciano,

Fernández one day got a text from Dávila saying that he had

received an automated message telling him to report to probation

for mandatory testing — but he thought that was a mistake.       Within

minutes, Fernández called him up to say that he had in fact been

randomly selected to provide a urine sample.          An upset Dávila


     1As a side note, Congress years ago replaced parole in federal
sentencing with supervised release. See United States v. O'Neil,
11 F.3d 292, 298 (1st Cir. 1993); see also Pub. L. No. 98-473, 98
Stat. 2177 (1984).    Both parole and supervised release involve
restrictions on persons once they get out of prison. But parole
restrictions
     end when the term of imprisonment to which the defendant
     was sentenced ends; so if he was sentenced to five years
     in prison and released on parole after three years, the
     restrictions that parole imposes on him expire after two
     years.    A term of supervised release is specified
     separately in the sentence; it is not a function of the
     prison term imposed by the sentence.
United States v. Williams, 739 F.3d 1064, 1065 (7th Cir. 2014)
(Posner, J.).


                                 - 4 -
responded that he had given a sample the day before and now had no

way to get back to probation.             Fernández asked to speak with

Dávila's mother, whom he lived with at the time.                Dávila put his

mother on the phone.         But he quickly took the phone back and

"threaten[ed] and insult[ed]" Fernández, calling her a "fucking

bitch," accusing her of "trying to fuck" with him and of wanting

him to "fail," and saying he would "make a scene" if he had to

return to probation so soon (spoiler warning: he kept his promise,

as we shall shortly see).         He continued slinging insults at her

until she finally hung up.

            Dávila   then    called      Orlando     Rullán,    a   supervisory

probation officer, to complain about Fernández.                After this call,

Dávila phoned Fernández to apologize.          But he started complaining

about her again, telling her that he would rather go to prison

than have her as a supervisor.           And he said that if he had to go

to   probation   today,     he   would   simply     "surrender"     to   federal

marshals.

            Later that day, Dávila did go to probation.             Once there,

he began acting "erratic[ally]" and "aggressive[ly]."                Hoping to

diffuse the situation, Alejandro Martínez, a probation officer

assigned as the duty officer, took Dávila from the office's waiting

room to the laboratory area.        Dávila told Martínez that if he saw

Fernández he would "beat [her] up."                Continuing to call her a

"fucking bitch," Dávila also "bragg[ed] about his prior domestic


                                    - 5 -
violence   offenses   and   about   beating   a   woman   with   a   fire

extinguisher."

           While Martínez was trying to calm Dávila down, Rullán

got a call from the office's receptionist saying Dávila was

"agitated and aggressively arguing" with probation personnel.

Arriving at the scene, Rullán heard Dávila claim that he would

"beat" Fernández if he saw her.     And he then heard Dávila "brag[]"

about "his multiple domestic violence convictions," how "he loved

beating women," and that "he enjoyed being in jail where he could

sexual[ly] assault other inmates."       An unnamed probation employee

also heard Dávila blame Fernández "for his trip to the office,"

say he would "take her down" if he saw her, and "brag[] about his

history of domestic violence" and how "he enjoyed hitting women

and was not afraid to do it again."

           Rullán took Dávila to his office.      Concerned that Dávila

might become violent, Martínez made sure the office door stayed

open and hung around while Rullán and Dávila talked.                 Still

"agitated," Dávila said he had "had it" with Fernández and "was

going to harm someone."     Pointing at Rullán, Dávila also said that

"[i]f you mess with me I will mess with you more."2       Convinced that




     2 At a hearing in this case, the government stated that the
literal translation of what Dávila said was "[i]f you fuck with
me, I will fuck with you more."


                                 - 6 -
"an assault was imminent," Martínez had the receptionist call the

marshals — who arrived and arrested Dávila.

           A 14-year veteran of the probation department, Rullán

called   his   interaction   with   Dávila   "the   most   aggressive    and

threatening confrontation" he had ever experienced.          And Martínez

said he had "never seen behavior this bad" in his 12 years with

the department.

           A   federal   grand   jury   later   indicted   Dávila   on   two

charges. Count One alleged that he "knowingly did forcibly resist,

oppose, impede, intimidate or interfere with officers of the United

States Probation Office . . . while they were engaged in, or on

account of the performance of, their official duties."              See 18

U.S.C. § 111(a)(1).      And Count Two alleged that he "knowingly did

threaten to assault officers of the United States Probation Office

. . . with the intent to impede, intimidate and interfere with,

and to retaliate against, those officers while they were engaged

in their official duties."       See 18 U.S.C. § 115(a)(1)(B).

           Represented by counsel, Dávila ultimately pled guilty to

both counts without a plea deal.        At the change-of-plea hearing,

Judge Besosa read the indictment and got Dávila's acknowledgment

(among others) that he had committed both crimes. By the hearing's

end, the judge accepted his plea.

           Acting on Dávila's motion, Judge Besosa ordered that "an

experienced probation officer from [another] probation office in


                                    - 7 -
one of the districts in First Circuit" draft a   presentence report

(the purpose of which was to aid the judge in sentencing).3      And a

probation officer in the District of Massachusetts did just that.

Here is an overview of her sentencing math.4

     After setting out the facts as just described (and using the

      2016 version of the guidelines), she estimated Dávila's total


      3Dávila's motion argued that the victims of the crimes are
probation officers in the district, leading to "an apparent
conflict of interest" and "the appearance of impropriety" if a
local probation officer prepared the report. He filed a separate
motion for a change of venue, raising similar concerns.    Judge
Besosa denied the venue-change request, however.          Dávila
challenged the venue-change denial in his appellate papers but
waived that issue at oral argument — so no more need be said on
that subject.
      4For those new to this area, Congress enacted sentencing
guidelines that set up formulas for creating sentencing ranges —
which, while not mandatory, are highly influential:
      Sentencing under the . . . guidelines starts with the
      base offense level — i.e., a point score for a specified
      offense or group of offenses. The guidelines then make
      adjustments for any aggravating or mitigating factors in
      the defendant's case, thus arriving at a total offense
      level. The guidelines also assign points based on the
      defendant's criminal history — points that get converted
      into various criminal history categories, designated by
      Roman numerals I through VI. Armed with this info, the
      judge turns to the guidelines's sentencing table. And
      by plotting the defendant's total offense level along
      the table's vertical axis and his criminal history
      category along the table's horizontal axis, the judge
      ends up with an advisory prison range. From there, the
      judge sees if any departures are called for, considers
      various sentencing factors, and determines what sentence
      (whether within, above, or below the suggested range)
      seems appropriate.
United States v. Martínez-Benítez, 914 F.3d 1, 2 n.2 (1st Cir.
2019) (citations omitted).


                               - 8 -
      offense level at 17.      This accounted for a base offense level

      of 12, see USSG § 2A6.1(a)(1); a couple of enhancements worth

      8 levels — including a 6-level increase because the offense

      was motived by the victim's being "a government officer," see
id. § 3A1.2(a) and (b);5 and a 3-level mark down for timely

      acceptance of responsibility, see id. § 3E1.1(a), (b).

     She   pegged   Dávila's   criminal   history   category   at    III   —

      although she listed four dismissed local charges from about

      ten years earlier, including three for domestic abuse, she

      did not factor them into the calculation (the significance of

      these charges will become clear later).

     And with a total offense level of 17 and a criminal history

      category of III, Dávila faced an advisory imprisonment range

      of 30 to 37 months — or so she wrote.

             Dávila filed objections to the presentence report (the

government    did    not).   Relevantly,    he   contested   the     6-level

enhancement on the ground that application note 2 of the commentary

to § 2A6.1(a)(1) says § 3A1.2(b) applies when a defendant is

convicted under 18 U.S.C. § 1521, which basically criminalizes the

filing or attempted filing of a false lien or encumbrance to



      5The government bears the burden of proving sentencing
enhancements by a preponderance of the evidence, see United States
v. Ilarraza, 963 F.3d 1, 8 (1st Cir. 2020) — which is a "more
likely true than not" rule, see United States v. Marino, 833 F.3d
1, 8 (1st Cir. 2016).


                                   - 9 -
retaliate against a federal officer or employee — a statute

different from the one he pled guilty to:               18 U.S.C. § 115.        And

he challenged the enhancement on the further ground that he has

"problems involving lack of respect towards others, not limited to

only government employees" — so (his argument continued) his

"threatening words" were not "motivated by th[e] person's status

as a probation officer."

             Both Dávila and the government submitted sentencing

memos.   It is enough for current purposes to say that Dávila's

document spotlighted his mental-health challenges, history of drug

abuse, and lack of family support (among other difficulties).                    He

requested     a    bottom-of-the-range       prison     sentence,      while    the

government requested a top-of-the-range one.

             In the midst of all this, Dávila faced (in a different

courtroom) revocation of the supervised release he received in his

drug case.    He did not challenge the new allegations against him.

And Judge Cerezo (who took over that case after Judge Fusté

retired) revoked his release as punishment for the violation and

sentenced him to 18 months in prison, to run consecutively to any

time imposed in the case before Judge Besosa.

             Two   days    before    the   sentencing       hearing   here,    Judge

Besosa (apparently on his own initiative) continued the matter

"[b]ecause    the     translations     of    the    documents      pertaining    to

[Dávila's]    prior       criminal   offenses      [were]    not   ready."      The


                                      - 10 -
government     later   submitted    certified       translations       of    various

charging   documents      from   several    criminal        cases   filed    against

Dávila in a Puerto Rico local court.               And of those cases, three

are noteworthy here (again, for reasons that will soon become

apparent).

              The first involved a criminal complaint — "based on

[p]robable [c]ause" and signed by a prosecutor — that accused

Dávila   of    punching   the    mother    of    one   of    his    sons    and   then

tightening a chain around her neck, all while screaming "[s]kank,

you are worthless."        The second involved a criminal complaint —

also "based on [p]robable [c]ause" and signed by a prosecutor —

that accused Dávila of hitting the same woman in the face, grabbing

her hair, spitting on her, and calling her a "whore."                        And the

third involved a criminal complaint — likewise "based on [p]robable

[c]ause" and signed by a prosecutor — that accused Dávila of

assaulting another woman with a pipe.6                 The presentence report

mentioned the first two incidents.              Anyway, the Puerto Rico local

court dismissed each case for violations of Dávila's right to a

speedy trial.     See P.R. Laws Ann. tit. 34, Ap. II, § 64(n).


     6 The first two complaints say they were "based on Probable
Cause pursuant to Rule 23 of Criminal Procedure" — a rule that
discusses probable-cause determinations by "magistrate[s]." See
P.R. Laws Ann. tit. 34, Ap. II, § 23 (providing that a person
charged with a felony has a right to a preliminary hearing where
a magistrate decides whether probable cause exists to believe the
person committed the charged crime). The third complaint says it
was "based on Probable Cause determined by a magistrate."


                                    - 11 -
          A lot happened at the sentencing hearing.         But again, we

emphasize only those events most relevant to this appeal.

          Judge Besosa made clear that he had reviewed the parties'

sentencing memos.   And he gave both sides a final chance to make

their sentencing pitch.       Arguing first, Dávila's lawyer again

challenged application of the official-victim enhancement, USSG

§ 3A1.2(b).   As defense counsel saw it, Dávila's actions were not

"motivated by the status of the probation officer['s] being a

[g]overnment officer."      But that argument went nowhere.      "[I]t's

obvious that he threatened Ms. Fernández and Mr. Rullán because

they are probation officers," Judge Besosa said in rejecting the

challenge — to which defense counsel responded:      "Understood, Your

Honor."

          Dávila's attorney then asked Judge Besosa to sentence

his client "to the lower end of the guidelines."          To justify the

request, counsel talked about Dávila's "difficult" childhood, how

his "common-law wife" would "spit in his face" when "she was upset

with him," his "bipolar" diagnosis, and his long struggle with

drug   addiction.     And     counsel     acknowledged    that   Dávila's

"interactions" with his "girlfriend" show he still "has to learn

things that he never learned before as to how to ad[a]pt to basic

social norms."   And counsel suggested that this was why Dávila had

"an outburst over the phone with Probation Officer Fernández" and

"again had an outburst" at the probation office.         But counsel also


                                 - 12 -
blamed Dávila's "aggressive" behavior on "the effects of synthetic

marijuana."

             Judge Besosa asked defense counsel why, if synthetic

marijuana was to blame, did Dávila not have an outburst the day

before when he went to probation for the first urine test.              To the

judge, it seemed that Dávila threatened the probation officers

because "he was upset . . . he was called in the second day."

Answering,    Dávila's   attorney    said    "[o]ne   of   the   issues   with

synthetic marijuana is the lack of predictability" when it comes

to "outburst[s]."     The judge did not buy that response.             Nor did

he buy the bipolar argument that Dávila "was low the day before

and high the next day."

             The government argued against the defense's lower-end-

of-the-guidelines    request,   stressing       how   Dávila     had    called

Fernández a "fucking bitch," conceded "he enjoyed beating up

women," and boasted about his "multiple domestic violence cases."

Adamant that the guidelines here failed to "take into account the

gender motivated nature of this offense," the government insisted

that Dávila could not "control himself" despite probation's and

the court's best efforts to address his drug and mental-health

concerns (the prosecutor noted that the government had referred

him to programs to help him with those issues).              All of which,

according to the government, underscored the need for Dávila to

get "an upper guideline[s] sentence."


                                    - 13 -
             Judge    Besosa   turned    back      to    Dávila's      lawyer   for   a

response.     Counsel said that perhaps this was "not the best time"

for Dávila to have a woman probation officer given his possible

"prejudice."       But the judge pointed out that Dávila "admitted that

he enjoyed beating up women, and I have here three examples."                     The

judge then referenced the docket numbers for the three dismissed

domestic-violence cases.         Defense counsel wanted "the record to

reflect that [Dávila] was not convicted for any of those cases."

"I know he wasn't," the judge said, "but he admitted that he

enjoyed beating up on women, and these are three examples." Adding

that the cases were all "based on probable cause," the judge said

that he could take this "conduct . . . into consideration."

             Unconvinced, defense counsel argued that Judge Besosa

could "only use" the documents as proof that Dávila "was charged

with those [crimes] and that the [crimes] were dismissed."                        But

the judge said, "[R]emember what probable cause is.                     That a crime

was committed, and that he committed it."

             Dávila then spoke directly to Judge Besosa (in legalese,

Dávila   "allocuted").         See    Fed.   R.    Crim.    P.    32(i)(4)(A)(ii).

Apologizing for his actions and begging the probation officers'

forgiveness, he claimed that he was "undergoing a bad moment" at

the   time   and     "was   failing    again      with   the     use   of   synthetic

marijuana." He also said that just because he said something while




                                      - 14 -
"mad" did not mean that he "would go through with it."                       And he

asked the judge to assign him a "friendlier" probation officer.

               Judge   Besosa      indicated    that     he   agreed     with     the

presentence       report's   guidelines        calculations,     which    (recall)

resulted in an advisory prison range of 30 to 37 months.                     He then

said that he had considered the statutory sentencing factors in 18

U.S.C. § 3553(a) (factors that guide a sentencer's sentencing

discretion), the lawyers' sentencing memos and in-court arguments,

and Dávila's in-court statement. He also noted aspects of Dávila's

background, including his history of drug use.                  And he discussed

the nature of the crimes to which Dávila pled guilty, focusing on

how he (Dávila) had called Fernández a "fucking bitch" and had

showed "erratic and aggressive behavior" at the probation office

by (among other things) threatening to "beat [Fernández] up" if

"he   saw      her,"   boasting     "about     his    prior   domestic    violence

offenses," and trying "to intimidate" Fernández and Rullán, "and

perhaps the entire probation office."                After detailing some of the

facts     of    the    dismissed    domestic-violence         cases,   the      judge

commented how in this case Dávila had said that he would "take

[Fernández] down," that he had a "history of domestic violence,"

and that he liked "hitting women and was not afraid to do so

again."        Convinced that only an above-guidelines sentence would

account for the seriousness of Dávila's offense, deter him and

others from similar criminal conduct, and protect the community,


                                      - 15 -
the judge gave him a 60-month prison sentence — consisting of 12

months on Count One and 48 months on Count Two, to run concurrent

with each other and consecutive to the 18-month revocation-prison

sentence Judge Cerezo imposed.         See generally USSG § 5G1.3(d) cmt.

4(c) ("recommend[ing] that the sentence for the instant offense be

imposed   consecutively to         the    sentence     imposed       for    the

revocation").

          Objecting,        Dávila's     lawyer     called     the    sentence

"substanti[ve]ly and procedurally unreasonable . . . and . . .

based on non-reliable information" — namely, the dismissed local-

court complaints.       This timely appeal followed.

                           Arguments and Analysis

                        Parties' Positions on Appeal

          We briefly summarize each side's arguments.

          Dávila thinks Judge Besosa procedurally erred first by

relying on the dismissed local charges, because (he writes) "the

allegations     contained     in   the   complaint[s]        are   just    that:

allegations";     and     second   by    applying     the     official-victim

enhancement, because (he insists) the judge did not "adequately

consider the arguments" against the enhancement's "applicability."

He also thinks the judge substantively erred by giving him 48

months on Count Two, because (he claims) that sentence is overly

harsh under a proper view of the "mitigating factors."




                                   - 16 -
            The government takes a diametrically opposite view of

things.    Among other arguments, the government contends that Judge

Besosa rightly considered the dismissed local charges, because (it

writes) "Dávila's confession to the probation officers that he had

committed domestic violence offenses and loved to beat or hit

women" infused the charges with sufficient "reliability."                The

government also sees no problem with the judge's application of

the official-victim enhancement, because (in its words) the record

amply demonstrates "that Dávila's offense was motivated by the

victims' status as probation officers."          And the government last

claims that the 48-month term on Count Two is substantively

reasonable, because (in its telling) the judge "offered a plausible

and defensible [sentencing] rationale."

            After setting out the standard of review, we address

Dávila's    arguments   —   bringing    additional    specificity   to   the

factual background as needed to resolve each claim.

                            Standard of Review

            We   analyze    preserved    objections     to   a   sentence's

procedural and substantive reasonableness under the deferential

abuse-of-discretion standard.      See, e.g., United States v. Rivera-

Morales, 961 F.3d 1, 15 (1st Cir. 2020).       Within this standard, we

review issues of law de novo and findings of fact for clear error.

See United States v. Bater, 594 F.3d 51, 54 n.1 (1st Cir. 2010);

see also Rivera-Morales, 961 F.3d at 15.       We organize our thoughts


                                  - 17 -
as   follows:        first   we    see   if      "the   sentence    is    procedurally

reasonable (that is, free from non-harmless procedural error)" and

then we see if "it is substantively reasonable." See United States

v. Nuñez, 840 F.3d 1, 4 (1st Cir. 2016).

                     Procedural-Unreasonableness Claims

              Dávila's first procedural-reasonableness challenge is

his most serious one.         Citing United States v. Marrero-Pérez, 914
F.3d 20    (1st    Cir.    2019),        he     insists    that       Judge    Besosa

"inappropriately considered [the] dismissed local charges" in

fashioning his prison sentence.                  See generally United States v.

Díaz-Rivera, 957 F.3d 20, 26 (1st Cir. 2020) (calling a similar

challenge a procedural-reasonableness attack).                        Clarifying his

position, Dávila writes that he "does not suggest that a district

court can never consider sworn criminal complaints in making

sentencing decisions."            He just thinks (emphasis ours) that "even

under   the     preponderant        proof     standard,"      a    district      judge's

"reliance on dismissed state court conduct, based on a one-sided

criminal complaint, without more, is impermissible to justify the

upward variance imposed here."                And he believes the transcript

shows (to quote his reply brief) that Judge Besosa thought the

local    magistrate's        probable-cause             findings     concerning      the

complaints "meant . . . Dávila must have committed the conduct

alleged therein."




                                         - 18 -
          Marrero-Pérez forcefully and emphatically held that "no

weight should be given in sentencing to arrests not buttressed by

convictions or independent proof of conduct," see 914 F.3d at 22

— so, for example, a district judge errs by "rel[ying] on an arrest

report, without some greater indicia of reliability that the

conduct underlying the arrest took place," id. at 24 (emphasis

added).   We implore the bench and bar in this circuit to be ever

mindful of those words — and not for the first time, for "we've

repeatedly cautioned" judges and lawyers alike "against relying on

mere charges to 'infer unlawful behavior unless there is proof by

a preponderance of the evidence of the conduct initiating [those]

arrests and charges.'"   See United States v. Colón-Maldonado, 953
F.3d 1, 9 (1st Cir. 2020) (quoting United States v. Rondón-García,

886 F.3d 14, 25-26 (1st Cir. 2018)).7


     7 The government spends some energy making an argument that
runs like this: (a) Marrero-Pérez involved an upward departure
under USSG § 4A1.3, not an upward variance under 18 U.S.C.
§ 3553(a) — and § 4A1.3(a)(3) says that "[a] prior arrest record
itself shall not be considered for purposes of an upward departure
under this policy statement."     See generally United States v.
Miranda-Díaz, 942 F.3d 33, 40 (1st Cir. 2019) (explaining the
difference between a departure and a variance). (b) Judge Besosa
imposed an upward variance. (c) Ergo (to quote the government's
brief) "Marrero-Pérez does not apply."
      Without "squarely deciding" the point, a few cases have
intimated "that Marrero-Pérez does not make it plain error to rely
on bare arrest reports to impose an upward variance," though other
cases    have   "questioned   whether    the   'departure-variance
distinction' would hold up '[i]f some future case turned on it'"
— the thought being "that Marrero-Pérez 'rest[s] on [the] basic
principle' that 'a bare arrest or charge does not prove the
defendant committed the crime.'" See Díaz-Rivera, 957 F.3d at 26


                              - 19 -
            The    words   in    Marrero-Pérez    that     we    italicized        for

emphasis — "some greater indicia of reliability" — are the key to

our evaluation of Dávila's case, as we now explain.

            Dávila      criticizes    Judge    Besosa    for    telling      defense

counsel, "[R]emember what probable cause is.                   That a crime was

committed, and that he committed it."                   Defending the judge's

remarks to the hilt, the government argues that unlike arrests

reports,   which     police     generate   for   investigatory        purposes,     a

magistrate's probable-cause finding — that the defendant committed

the charged crime — in and of itself provides the requisite

reliability.      But we fail to see how that view can prevail, given

our recent statement (in a related context) that "a district court

may not rely on another (federal or state) judge's probable cause

determination to find that the government's proof met the higher

'preponderance'      standard."        Colón-Maldonado, 953 F.3d    at   13

(emphasis added); see also id. n.11.

            Still, however, we find that Judge Besosa's probable-

cause comments were at worst harmless error.              And that is because,

as the government also argues, Dávila's own admissions about his

history    of   domestic      abuse   provide    the     required     reliability

indicators.        As    reflected    in   the   undisputed       parts      of    the


(discussing and quoting Colón-Maldonado, 953 at 9 n.8).     But
following Díaz-Rivera's lead, we assume — favorably to Dávila —
"that Marrero-Pérez applies both in the upward variance and
departure contexts." See 957 F.3d at 26.


                                      - 20 -
presentence   report,    Dávila    copped   to   having   committed   "prior

domestic violence offenses" and to beating "a woman with a fire

extinguisher"; to having "enjoyed hitting women"; and to his "not

[being] afraid to do it again" — something the judge mentioned in

his sentencing analysis.          Sentencers have "'wide discretion to

decide whether particular evidence is sufficiently reliable to be

used   at   sentencing'"    —    evidence   that   "includes   information

contained in a presentence report."         Rodríguez-Reyes, 925 F.3d at

563-64 (quoting United States v. Cintrón-Echautegui, 604 F.3d 1,

6 (1st Cir. 2010)).        And under controlling precedent, Dávila's

unobjected-to admissions to the preparer's report "provide[] 'some

greater indicia of reliability'" that the actions triggering the

arrests occurred.      See id. at 565 (quoting Marrero-Pérez, 914 F.3d

at 24).     Which takes all the wind out of his first procedural-

reasonableness challenge.

            Dávila's    second     procedural-reasonableness     challenge

attacks Judge Besosa's use of the official-victim enhancement

under USSG § 3A1.2(b).      That enhancement (recall) applies if the

victim was "a government officer or employee" and the offense "was

motivated by such status."        See USSG § 3A1.2(a)-(b).

            Dávila concedes that a probation officer "qualifies as

a government employee" — he just thinks "the facts of the case do

not indicate that [his] threatening words against a [probation

officer] were motivated by that person's status as a probation


                                   - 21 -
officer."        What   he   overlooks    is   that    the    official-victim

enhancement "is designed to protect government officers in the

performance of their official duties."           United States v. Watts,

798 F.3d 650, 655 (7th Cir. 2015) (Posner, J.).                And the record

shows that Dávila threatened the probation officers because of the

actions they took in their official role — e.g., because they

insisted that he take the random drug test.               He also expressly

agreed during the change-of-plea hearing that he had "knowingly

threatened to assault [probation] officers . . . with the intent

to impede, intimidate, interfere with, and to retaliate against

those officers while they were engaged in their official duties."

In other words, he himself admitted that the threats were motivated

by the officers' being government employees.                 So we cannot say

Judge   Besosa    clearly    erred   in   finding     Dávila's   offense   was

motivated by their status as "government officers or employees."

See generally Toye v. O'Donnell (In re O'Donnell), 728 F.3d 41, 46

(1st Cir. 2013) (explaining that clear error means the judge's

finding was "wrong with the force of a 5 week old, unrefrigerated,

dead fish" (quoting S Indus., Inc. v. Centra 2000, Inc., 249 F.3d
625, 627 (7th Cir. 2001))).

            Dávila next notes that the commentary to § 2A6.1 — the

section that sets the base offense level for crimes involving

threatening or harassing communications — says that judges should

add the official-victim enhancement "if the defendant is convicted


                                     - 22 -
under 18 U.S.C. § 1521," a provision (remember) that he did not

violate.       See USSG § 2A6.1, cmt. 2.          Using this as a springboard,

he argues that if the "intent" of the guidelines' drafters "was to

contemplate additional 'official victim adjustments' for other

charges,"      they    would   have    "included"       those    statutes      "in   the

application note."

               The guidelines, however, are pretty clear when they want

to exclude application of a particular enhancement.                          See United

States    v.    McCarty,    475 F.3d 39,    46    (1st    Cir.    2007).       The

commentaries to USSG § 2A2.4 (pertaining to instructing or impeding

an officer) and § 2H3.1 (relating to eavesdropping or interception

of communications) specifically exclude application of § 3A1.2.

See USSG § 2A2.4, cmt. 2; USSG § 2H3.1, cmt. 3.                       Not so the with

commentaries to § 2A6.1.

               Also, the sentencing commission (the agency that issues

and updates the guidelines) amended § 2A6.1's commentary to make

clear    that    the   § 3A1.2    enhancement      applies       if    the    defendant

violates 18 U.S.C. § 1512.            See United States v. Nickerson, 782 F.

App'x 377, 382 (6th Cir. 2019) (discussing USSG suppl. to app. C

at   288-89,     amend.    718,   reason    for    amend.       (2008)).       But   the

amendment does not suggest that the enhancement applies only when

the defendant violates § 1512.           See id.       And a quick Westlaw search

turns up circuit-level cases issued after the amendment that

applied the enhancement to threat offenses other than § 1512, see,


                                        - 23 -
e.g., id. at 378, 382; United States v. Manns, 690 F. App'x 347,

350, 354 (6th Cir. 2017); United States v. Conway, 713 F.3d 897,

899, 903 (7th Cir. 2013) — a point the government made in its brief

and Dávila left uncontradicted in his reply brief.8

                    Substantive-Unreasonableness Claim

               Having found no reversible procedural defect, we turn to

Dávila's substantive-unreasonableness challenge — i.e., that in

giving him a 48-month term on Count Two, consecutive to the 18-

month       revocation   sentence,   Judge    Besosa   did   not   "adequately

consider the arguments" the defense made in support of a lower

sentence.      We note that the 48-month term fell significantly below

the 72-month statutory maximum for that offense.               See 18 U.S.C.

§ 115(b)(4).      Ultimately what Dávila has is an "uphill" fight, for

"there is no single 'reasonable' sentence in any one case but

rather a range of sensible outcomes," see United States v. Vixamar,

679 F.3d 22, 29 (1st Cir. 2012) (quoting United States v. Clogston,

662 F.3d 588, 592 (1st Cir. 2011)) — and if the judge "gave a


        8
       One final matter before we leave procedural reasonableness.
Dávila writes (comma omitted) that "the relevant guideline for the
base-offense level for a charge under 18 U.S.C. § 115 already
contemplates the relevant enhancements to be included for said
charge if the victim is an official employee." His suggestion is
essentially a double-counting claim. See generally United States
v. Zapata, 1 F.3d 46, 47 (1st Cir. 1993) (observing that in the
criminal "sentencing context, double counting is a phenomenon that
is less sinister than the name implies" and "is often perfectly
proper").    But by raising the issue only in passing without
developing it in any meaningful way, Dávila has waived it. See,
e.g., United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                     - 24 -
plausible explanation" for the selected sentence and "reached a

defensible     result,"   a   substantive-unreasonableness       challenge

cannot succeed, see United States v. Chisholm, 940 F.3d 119, 132

(1st Cir. 2019).

             Despite what Dávila argues, Judge Besosa did consider

the mitigating factors he highlights in his brief — involving his

drug addictions, mental health, and upbringing.           After all, the

judge had read the defense's sentencing memo and had heard the

defense's leniency plea (through counsel's in-court arguments and

Dávila's in-court statement) — all of which put his mitigation

theory front and center.        See United States v. Garay-Sierra, 832
F.3d 64, 68 (1st Cir. 2016) (explaining that we can infer that the

district   judge   considered    a    defendant's   sentencing   claims   by

comparing what the parties argued and what was in the presentence

report with what the judge did).          That Judge Besosa decided "not

to attach to certain of the mitigating factors the significance

that [Dávila] thinks they deserved does not make the sentence

unreasonable."     See Clogston, 662 F.3d at 593.      The bottom line is

that nothing Dávila says persuades us that the challenged sentence

is implausible or indefensible.

                                Final Words

             All that is left to say is:      affirmed.




                                     - 25 -